Name: Council Regulation (EEC) No 2896/90 of 5 October 1990 extending the provisional anti-dumping duty on imports of potassium permanganate originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/36 Official Journal of the European Communities 6. 10. 90 COUNCIL REGULATION (EEC) No 2896/90 of 5 October 1990 extending the provisional anti-dumping duty on imports of potassium permanganate originating in the USSR provisional duty for a period not exceeding two months. The exporter in the USSR concerned has not objected to this intention, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 1 1 July 1 988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1 537/90 (2), the Commission imposed a provisional anti-dumping duty on imports of potassium permanganate originating in the USSR ; Whereas the examination of the facts has not yet been completed and the Commission has informed the exporter in the USSR concerned of its intention to propose an extension of the period of validity of the HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of potas ­ sium permanganate originating in the USSR, imposed by Regulation (EEC) No 1537/90, is hereby extended for a period not exceeding two months. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, the said duty shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1990 . For the Council The President G. DE MICHELIS (') OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 145, 8 . 6. 1990, p. 9 .